HARDEN", P. J.
Simon Folts was bom near Little Falls, in Herkimer county, September 1, 1815, and, when about 20 years of age, his father removed to Jefferson county, where the deceased resided until the time of his death, which occurred at Lafargevüle on the 17th day of March, 1890, at the age of 74 years and 6 months. Jane Folts, his wife, died 'in November, 1888. The testator, at the time of his death, owned about 600 acres of land, supposed to be worth in the neighborhood of $40 an acre, and certain personal property, making the aggregate of his estate, both personal and real, worth about $30,000. His only heirs and next of kin were his sisters, Catherine Budlong, Lavina Whaley, Salome E. Folts, Lucy A. Baxter, and the children of David Folts, a deceased brother, and the children of Eliza Witherstine, a deceased sister. By the terms of the will, one-half of the real and per*1054sonal property was devised and bequeathed to Gideon N. Bud-long, Lucy Budlong, and Salome E. Budlong, the children .of Catherine Budlong; and one-fourth of the estate, real and personal, was bequeathed and devised to the children of his deceased brother, David Folts; and the other one-fourth was bequeathed and devised to the children and descendants of his deceased sister, Eliza Witherstine. The will contained no provision in favor of his sisters Lavina Whaley, Lucy A. Baxter, and Salome E. Folts. He had resided upon his farm lands until the fall of 1888, when he purchased a house and lot in Lafargeville, and removed thereto, in which he remained until the time of his death. His wife, Jane, had a short illness in November of that year, when she died. Before her death she had made a will in his favor, and he had made his will in her favor. On the 6th day of December, 1888, the testator executed and delivered a power of attorney to Bussell B. Biddlecom, giving him “general control and supervision over all the lands” belonging to him in Jefferson county, to “collect and receive all dues, notes, rents, and invest as he may deem proper all moneys he may receive into his hands.” On the 13th of August, 1888, the testator and his wife joined in a lease to Josiah Sayles of the 600 acres of land situated in the town of Orleans, then occupied by Sayles, for the term of five years, at an annual rental of $1,200, containing numerous stipulations not necessary to state. On the 7th of January, 1889, the testator executed his will at the residence of his sister Mrs. Budlong, in Lafargeville, which was prepared by Mr. Biddlecom, the executor, at the request of the testator. Before the same was executed, Dr. Spencer, of Watertown, arrived at Lafargeville, and, after dining with Dr. Dale, visited the house of Mrs. Budlong in company with Dr. Dale, and there found the testator and Mr. Biddlecom, and a protracted conversation was had between the deceased and the physicians in the presence of Mr. Biddlecom. When the physicians arrived at the house, the conversation was opened by the testator indicating to them that he was aware of the object of their visit, using the following words: “I [you] came for the purpose of finding out whether I [he] knew enough to make a will.” Near the close of the conversation, the physicians having reached the conclusion that the testator was competent to make a will, the same was produced by Mr. Biddlecom, and was read over to the testator in its entirety, and certain portions of it were reread, and the provisions thereof repeated to the testator, and he avowed that he understood the same, and that the will was in accordance with his wishes and desires, and thereupon he sat down to a table, which was prepared for the purpose of the execution of the will, and took his pen, and, finding some little difficulty as to the flow of the ink, the pen was replenished by the hand of Mr. Biddlecom, and, in the presence of the three persons, the will was subscribed. There were some imperfections in spelling the signature of the testator, and he thereupon declared the same to be his last will and testament, and requested the two physicians to become subscribing *1055witnesses thereto. The attestation clause was prepared, and in the presence of the testator, and at his request, the two physicians affixed their signatures below the attestation clause. It seems-that the testator wrote his name on another piece of paper simultaneously with the execution of the will, which Dr. Spencer preserved, and produced at the hearing before the surrogate, which, was received in evidence, we think properly, in connection with his-testimony as a part of the res gestae. In re Coleman, 111 N. Y. 227, 19 N. E. Rep. 71.
Apparently, when the parties separated, the will, having thus; been subscribed by the testator and the two physicians, wias retained by Mr. Biddlecom from the close of that interview, which was-probably well on in the afternoon, until about 7 o’clock in the evening, when four persons, in pursuance of a request, met the testator- and Mr. Biddlecom, and, in the presence of those four persons, the-testator acknowledged the execution of the will, and declared it to-be his last will and testament, and requested the four persons, Scoville, Marshall, Linkenfelter, and Beardsley, to witness the same,, and they thereupon, in his presence, and in the presence of each other, subscribed their names to a second attestation clause written just below the one subscribed by the physicians. Thereupon the-executor took the will, folded it, and put it in an envelope, and handed it to the testator, who thereupon returned it to the executor, with, a request that he keep the same safely for him, and he did so, apparently, until the occasion when it was produced in the surrogate’s-court. Upon the hearing before the surrogate, the two physicians were called in behalf of the proponents, and narrated all the facts and circumstances occurring in' their presence in respect to the execution of the will. The executor was also sworn as a Witness, and he narrated the facts and circumstances attending the execution of the will in the presence of the physicians. . After giving the facts and circumstances thus transpiring, tliese three witnesses vouched for the capacity of the testator, and, in differing language, expressed the conclusion that his acts and conversations impressed them as the acts and conversations of a rational man. They fully sustain the essential-facts to warrant the belief that the testator was competent, and' that his “act was free, voluntary, and intelligent.” Society v. Loveridge, 70 N. Y. 387; Horn v. Pullman, 72 N. Y. 270. The testimony of the four witnesses to the acknowledgment to the execution of the will in the evening of the day the physicians attested the will was produced, and after detailing the facts and circumstances appearing at the time of the acknowledgment of the will in their-presence, and their subscription of the attestation clause, they freely state, In substance, that from their observations, and from what transpired in their presen ce, the acts and utterances of the-testator impressed them as being rational. Many other witnesses-were called during the progress of the hearing before the surrogate, who detailed facts and circumstances appearing in their presence antecedent to the execution of the will illustrative of the-*1056bearing, conduct, acts, and intelligence oí the testator. After detailing those facts and circumstances, they have expressed the opinion that the acts and utterances of the testator were those of a rational person. It was conceded by the contestants during the trial that the testator was competent up to 1885. To meet the evidence of the proponents, to sustain the allegations of the contestants, numerous Witnessés were called before the surrogate to testify as to facts and circumstances within their knowledge and observation relating to the physical and mental condition of the testator prior to the time of the execution of the will, and also as to his condition subsequent to its execution, and they were allowed, after giving their observations and knowledge of acts and events transpiring in their presence, to express their opinion in accordance with the rule in Clapp v. Fullerton, 34 N. Y. 190; and they stated that, in their opinion, the acts and conversations of the testator impressed them as being irrational. From the evidence given it appears that the testator • was a laborious man during the larger portion of his life, and that he was prosperous, and accumulated the property of which he died possessed, and that he had not only physical vigor, but considerable intelligence and ability, and that he had received the respect of his neighbors, and was regarded as a man of capacity and success as a farmer. Towards the latter years of his life he had became accustomed to depend to considerable extent upon the advice and suggestions of his wife. Apparently, from the evidence given on the side of the contestants, there were days when he was 'in more or less impaired condition of memory, and following such days would be days in which he was in better condition of mind and memory. Doubtless, when the witnesses speak of his condition when they say his acts were those of a rational, intelligent, unimpaired mind, they saw and observed him on his better days, and many of the observations and acts which impressed the witnesses who were called to say that their impressions were that his acts were not rational transpired on h'is poorer days. That he should have “good days” and “poor days” is not at all a contrary condition in which persons in advancing years are found. In considering the evidence given by the proponents, and the evidence given by the contestants, notwithstanding some of the imperfections and irrational acts detailed by the witnesses for the contestants, it must be borne in mind that “the fact that an aged person is forgetful, and at times labors under slight delusions, does not per se establish want of testamentary capacity,” (Society v. Loveridge, supra,) and that it must be said that there is no presumption against a Will because made by a man of advanced years; “nor can incapacity be inferred from an enfeebled condition of mind and body,” (Horn v. Pullman, 72 N.Y. 276;) and it must also be borne in mind that the burden of proof is upon the proponents to show by prima facie proof a testamentary capacity at the time of the execution of the will, (In re Ramsdell, [Sup.] 3 N. Y. Supp. 499.)
After a protracted examination of the evidence found in the *1057appeal book, and applying the rules referred to in the cases to which allusion has been made, as well as others bearing upon the subject, the conclusion is reached that the findings of the surrogate are sustained by the weight of the evidence upon which he was called upon to act in respect to the capacity of the testator at the time of the execution of the will. The will accords with previous declarations made by the testator in respect to the disposition of his property. For do we think that a case of undue influence ■was made out by the testimony furnished before the surrogate, (Brick v. Brick, 66 N. Y. 144;) nor that his disposition of his property was produced by improper influences, (Carpenter v. Soule, 88 N. Y. 257; In re Martin, 98 N. Y. 193;) nor does the evidence show that the testator was laboring under an 'insane delusion at the time of his execution of the will, (opinion of Merwin, J., in Re White, [Sup.] 5 N. Y. Supp. 295; Id., 121 N. Y. 406, 24 N. E. Rep. 935.) The foregoing views léad us to agree with the surrogate in his conclusions of fact stated 'in his decision upon which the decree was entered.
The learned counsel for the appellants, upon the argument and in his brief, has called our attention to some exceptions taken during the trial before the surrogate. Scoville, one of the witnesses called for the proponents, who subscribed the second attestation clause, gave the facts and circumstances transpiring on the •occasion of his subscribing Ms name, and the following question was propounded to him: “Question. What do you say from the acts that occurred that night,—the acknowledgment of Mr. Folts to this will, the signature, and your witnessing there? What do yon say as to whether those acts and words of Mr. Folts,—whether he was sane?” This was objected to by the contestants on the ground that it was incompetent and immaterial; and, second, “It appears the will had been drawn and executed prior to this time, and that the condition of the man is not competent with a view of establishing his mental capacity for executing the will prior to this time.” The objections were overruled, and an exception taken, and thereupon the witness answered: “I should have to say that he was, as far as I could ascertain from anything that I could see.” Marshall, another of the subscribing witnesses, was called, and testified to the acts and declarations occurring at the time of subscribing the second attestation clause, and there was propounded to him the following question: “Question. What do you say as to the declarations and acts of Mr. Folts on the occasion of the acknowledgment of this will, this signature, and the witnessing there on that occasion? What do you say as to whether he was sound or not?” This was objected to, on the ground that it was incompetent and immaterial, and witness was not competent to give his opinion. The objections were overruled, and an exception taken. Thereupon the witness answered: “I saw nothing to the contrary.” Linkenfelter, another subscribing witness, was called, and detailed the circumstances occurring at the time of the subscription of the second attestation clause, and the follow*1058ing question was put to him: “Question. What do you say from the acts and words and appearance of Mr. Folts on this occasion, and the acknowledgment of this will, and the request for your witnessing it,—whether he was sane' or not?” This was objected to as incompetent and immaterial, and that the question is not proper, and witness is not shown competent to testify upon the subject. The objections were overruled, and an exception taken. The answer of the witness was: “I should take the ground that I was not' competent to say whether a man is competent, but he sat there, and answered the questions all right that Mr. Biddlecom asked him, and appeared all right and natural.” Thereupon the following question was propounded: “Question. I am talking about these acts. What do you say from what you observed there in reference to these acts? Answer. His acts were all right. He sat there and answered the questions. He appeared all right. I will say that.” In considering the objections made to the evidence, it is to be observed that no specific objection was taken that the witness “is not legally competent to express an opinion on the general question whether the mind of the testator w;as sound or unsound.” Clapp v. Fullerton, 34 N. Y. 195. The answers given by the witnesses indicate that they did not understand they were called upon to express their judgment generally as to the testator, but rather to express the impression produced upon them there made by the acts and circumstances transpiring on the occasion of the acknowledgment of the will.
In Paine v. Aldrich, 133 N. Y. 544, 30 N. E. Rep. 725, where the rule in respect to the opinions of witnesses was under consideration, it appears that the trial court allowed the following questions:
“ ‘From the conversations you had with him and from his actions, his acts in your presence, were those conversations or those acts those of a rational or an irrational man?’—which the witness answered in his own way.”
That rule was approved, and is in accordance with the rule as stated in People v. Conroy, 97 N. Y. 62, where it was said:
‘.‘To render the opinion of one not an expert competent in such a case, it must be limited to his conclusion from the specific facts his testimony discloses.”
In Hewlett v. Wood, 55 N. Y. 634, it was said that persons not experts, testifying to facts and incidents in relation to a testator tending to show soundness of mind or the contrary, may testify to the impression produced upon them thereby, and also whether the acts and declarations testified to seem to them rational or irrational, but they may not as to the general soundness or unsoundness of mind of the testator.
In Holcomb v. Holcomb, 95 N. Y. 316, the rule was discussed, and it was again asserted that the “testimony must be limited to his conclusions from the facts testified to by him.”
2. We think the ruling made in the course of the cross-examination of the witness Linkenfelter presents no error. Before the witness left the stand, he was permitted to testify all he was competent to speak of within the rule.
*10593. Mr. Biddlecom, the executor, was called in behalf of the proponents, and stated that he drew the will, and that he had resided in Lafargeville 50 years, with the exceptions of 3 years, when he was county clerk; and then he was asked to state generally the business transactions he had had with the deceased, and his relations with him. This question was objected to by the contestants on several grounds, and among them “that, being the sole executor and interested in the estate to the extent of his fees, he is incompetent, under the section of the Code.” The objection was overruled, and an exception was taken. When Bugg v. Bugg, 21 Hun, 383, was before this court, in the course of the opinion prepared by me, I said:
“Jenks, who was named as one of the executors, was also called as a witness in behalf of the proponents, and gave evidence of the facts and circumstances attending the execution of the will. His testimony was objected to by the contestants. But the authorities require us to hold that he was a competent witness, and that his testimony was properly received by the surrogate. McDonough v. Loughlin, 20 Barb. 238; Society v. Loveridge, 70 N. Y. 387; Pruyn v. Brinkerhoff, 7 Abb. Pr. (N. S.) 401. We must, in considering the question raised in respect to the due execution of the will, give effect and force to the evidence given by Jenks. He was a man about sixty years of age, [Biddlecom was about sixty-eight;] had been accustomed to draw wills, and supervise their execution; and the evidence given by him is to the effect that the essentials to a due execution were all observed; and he is emphatic in his statements that the testator subscribed his name before the subscribing witnesses. It is settled beyond doubt or discussion that the due execution of a will may be established by other evidence than such as may be derived from the subscribing witnesses.”
That case was affirmed by the court of appeals. See 83 N. Y. 592.
In Re Smith, 95 N. Y. 516, the executor who presented the will for probate was “the principal legatee,” and therefore the case is distinguishable from the one before us. That case is explained by Buger, O. J., in Re Wilson, 103 N. Y. 374, 8 N. E. Rep. 731. In Lane v. Lane, 95 N. Y. 494, the witness was not only executrix, but a legatee, and the case therefore differs from the one before us.
Our attention has been called to- numerous other exceptions taken during the trial. We have examined them, and are of the opinion that they do not require us to order a new trial.
In Clapp v. Fullerton, 34 N. Y. 190, it was said in respect to appeals from surrogates’ courts that—
“The review is in the nature of a rehearing in equity; and the admission of improper evidence on the original hearing will not justify a reversal of the final decision, if the facts established by legal and competent evidence are plainly sufficient to uphold it.”
The substance of the rule has been put into section 2545 of the Code of Civil Procedure, in the following language:
“But such a decree or order shall not be reversed for an error in admitting or rejecting evidence, unless it appears to the appellate court that the ex-ceptant was necessarily prejudiced thereby.”
*1060In re Smith, 95 N. Y. 527; Horn v. Pullman, 10 Hun, 471, affirmed 72 N. Y. 269; Brick v. Brick, supra; In re White, 121 N. Y. 406, 24 N. E. Rep. 935.
That part of the surrogate’s decree awarding costs to the proponents was not appealed from, and is not here for consideration. That part of the surrogate’s decree awarding costs was within his discretion. So much of the decree as is appealed from should be affirmed, with costs payable out of the estate. Code Civil Proc. § 2589; In re Wilson, 103 N. Y. 377, 8 N. E. Rep. 731; In re Budlong, 33 Hun, 236, affirmed 100 N. Y. 206, 3 N. E. Rep. 334. Decree of the surrogate’s court of Jefferson county, so far as the same is appealed from, affirmed, with costs to the respondents, payable out of the estate. All concur.